Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 8 recites “for the each sub reception aperture”, which should state “for each sub reception aperture”.
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language In this case- “transmission/reception unit” in claim 1,  “image generation unit” in claims 1, 2, 7, 8, and 9, and “image processing unit” in claim(s) 1, 3, 4, 5, 6, 9 invokes 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the “transmission/reception unit”, “image generation unit” and “image processing unit” will be interpreted as software, or realize a part or all of the functions by hardware…In the case of realizing by software, each unit is configured to include a processor (for example, a Central Processing Unit (CPU) or Graphics Processing Unit (GPU)), and a memory in which a program is stored in advance, and the processor realizes the functions by reading and executing the program.” ------provided in the specification in paragraph 0035. In this case a “control device” will be interpreted as a microcomputer provided in the specification in paragraph 0029. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an image generation unit which generates a first ultrasonic image and a second ultrasonic image using the reception signal processed by the transmission/reception unit;”, and the claim also recites “wherein the image generation unit generates an image which is smoother than the first ultrasonic image as the second ultrasonic image”, which is the narrower statement of the range/limitation. It is unclear if the claimed limitation is an additional image or the same image as the output image. Clarity is needed.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claim 1 is rejected since “an image” lacks antecedent basis. It is indefinite an unclear since three images are being considered. What image is the limitation referring to? Appropriate correction is required. 
Claim 1 is rejected since it is unclear what “as the” means? Is this a typo? Or an input to the second image? The claim limitation is indefinite since it is unclear if the limitation refers to an input to the second image or is the second image. Is this used to replace the second image or is meant to say “and”?
					 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,101,450 B2 Asaka et al , (hereinafter Asaka) 
Regarding claim 1, Asaka discloses,  An ultrasonic imaging device (Figure 1 below)
a transmission/reception unit (transmission/reception unit 103) which transmits an ultrasonic wave from one or more transducers to a subject by outputting a transmission signal to the one or more transducers (Column 3 lines 56-61; ultrasonic waves are transmitted to an object P via the ultrasonic probe 101, the transmitted ultrasonic waves (to be referred to as the transmitted ultrasonic waves hereinafter) are reflected by a discontinuity surface of acoustic impedance of a living body tissue in the object.) at the same time receives a reception signal output by the plurality of transducers that received an echo generated in the subject (Column 3 lines 61-62; The piezoelectric transducers receive the reflected ultrasonic waves and generate an echo signal.) The examiner notes; these elements are merely the description of the essential workings of a transmission/reception unit. and performs a predetermined processing; (Column 4 lines 25-32; The transmission/reception unit 103 supplies a driving signal to each of the plurality of piezoelectric transducers of the ultrasonic probe 101 under the control of the CPU 109. The transmission/reception unit 103 generates a reception signal based on the received echo signal generated by each piezoelectric transducer. The transmission/reception unit 103 outputs the generated reception signal to the image generation unit 105.)
an image generation unit (image generation unit 105) which generates a first ultrasonic image and a second ultrasonic image using the reception signal processed by the transmission/reception unit; and (transmission/reception unit 103)  (Column 6 lines 3-6; The image generation unit 105 forms a plurality of ultrasonic images (tomographic images) respectively corresponding to a plurality of steering angles (a plurality of beam directions) based on reception signals.). The first ultrasonic image and second ultrasonic image seen as a plurality of ultrasonic images.
an image processing unit (image processing apparatus 5) which generates an output image using the first ultrasonic image and the second ultrasonic image, (Column 14 lines 25-35; medical image processing apparatus 5 is to execute this function, the apparatus acquires a plurality of ultrasonic images…The data of these ultrasonic images is the data of two or more images obtained while a beam direction was changed, and is used, for example, for the generation of weight information, similarity degree information, and a compound image.). The first ultrasonic image and second ultrasonic image seen as a plurality of ultrasonic images. 
wherein the image generation unit generates an image which is smoother (Claim 13; processing circuitry is further configured to generate, for the each pixel of the each image of the plurality of images, weight information corresponding to a pixel of an image of the plurality of images using a smoothing filter applied to the image) Asaka further discloses,  than the first ultrasonic image as the second ultrasonic image, and (Claim 10; the global component of each one of the plurality of images is determined by applying a smoothing filter to each one of the plurality of images to generate respective pixel values of the global component that represent a moving average of pixel values in each one of the plurality of images); Applying a smoothing filter to the plurality of ultrasound images creates a second set of images which are smoother than the first set. Asaka fails to disclose an image which is smoother than the first ultrasonic image as the second ultrasonic image. Asaka teaches applying a smoothing filter to a plurality of ultrasonic images. Although claim 10 and claim 13 depend from different independent claims please be advised the embodiments described by Asaka can be embodied in a variety of ways. (Column 26 lines 45-55; While certain embodiments have been described, these embodiments have been presented by way of example only, and are not intended to limit the scope of the inventions. Indeed, the novel embodiments described herein may be embodied in a variety of other forms; furthermore, various omissions, substitutions and changes in the form of the embodiments described herein may be made without departing from the spirit of the inventions. The accompanying claims and their equivalents are intended to cover such forms or modifications as would fall within the scope and spirit of the inventions.)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Asaka to apply a smoothing filter to an image to make the second image smoother than the first. Doing so would allow the user to select or filter out what image to be processed and differentiate the signal to noise ratio. 
wherein the image processing unit generates the output image by calculating filter coefficients using pixel values (Claim 13: seen as using weighting information specific for each pixel of each of the plurality of images) of corresponding pixels of the first ultrasonic image (Claim 13; form a first image by performing weighted averaging of the global components using weighting information specific for each pixel of each of the plurality of images) and the second ultrasonic image (Claim 13; form a second image by performing weighted averaging of the local components using weighting information specific for each pixel of each of the plurality of images), and processing one of the first ultrasonic image and the second ultrasonic image by the filter coefficients. (Claim 13; and form a compound image using the first image and the second image.) Note; the image generation unit is seen to input into the image processing apparatus see Figure 1 below. These two units are merely processing circuitry. 


    PNG
    media_image1.png
    688
    839
    media_image1.png
    Greyscale



Regarding claim 3, Asaka as modified discloses all the elements of claim 1, Asaka further discloses, 
Wherein the image processed by the image processing unit (Figure 1) by the filter
coefficients is the first ultrasonic image. (Claim 13; form a first image by performing weighted averaging of the global components using weighting information specific for each pixel of each of the plurality of images)
Regarding claim 9, Asaka discloses, An image processing device (Figure 1 above)
an image generation (image generation unit 105) unit which generates a first ultrasonic image and a second ultrasonic image (Column 6 lines 3-6; The image generation unit 105 forms a plurality of ultrasonic images (tomographic images) respectively corresponding to a plurality of steering angles (a plurality of beam directions) based on reception signals.). The first ultrasonic image and second ultrasonic image seen as a plurality of ultrasonic images.by receiving a reception signal output by a plurality of transducers that received an echo generated in a subject transmitted with an ultrasonic wave, or an ultrasonic image generated from the reception signal; and (Column 4 lines 25-32; The transmission/reception unit 103 supplies a driving signal to each of the plurality of piezoelectric transducers of the ultrasonic probe 101 under the control of the CPU 109. The transmission/reception unit 103 generates a reception signal based on the received echo signal generated by each piezoelectric transducer. The transmission/reception unit 103 outputs the generated reception signal to the image generation unit 105.) (Column 3 lines 61-62; The piezoelectric transducers receive the reflected ultrasonic waves and generate an echo signal.)
an image processing unit (image processing apparatus 5) which generates an output image using the first ultrasonic image and the second ultrasonic image, (Column 14 lines 25-35; medical image processing apparatus 5 is to execute this function, the apparatus acquires a plurality of ultrasonic images…The data of these ultrasonic images is the data of two or more images obtained while a beam direction was changed, and is used, for example, for the generation of weight information, similarity degree information, and a compound image.). The first ultrasonic image and second ultrasonic image seen as a plurality of ultrasonic images.
wherein the image generation unit generates an image which is smoother (Claim 13; processing circuitry is further configured to generate, for the each pixel of the each image of the plurality of images, weight information corresponding to a pixel of an image of the plurality of images using a smoothing filter applied to the image) Asaka further discloses,  than the first ultrasonic image as the second ultrasonic image, (Claim 10; the global component of each one of the plurality of images is determined by applying a smoothing filter to each one of the plurality of images to generate respective pixel values of the global component that represent a moving average of pixel values in each one of the plurality of images); Applying a smoothing filter to the plurality of ultrasound images creates a second set of images which are smoother than the first set. Asaka fails to disclose an image which is smoother than the first ultrasonic image as the second ultrasonic image. Asaka teaches applying a smoothing filter to a plurality of ultrasonic images. Although claim 10 and claim 13 depend from different independent claims please be advised the embodiments described by Asaka can be embodied in a variety of ways. (Column 26 lines 45-55; While certain embodiments have been described, these embodiments have been presented by way of example only, and are not intended to limit the scope of the inventions. Indeed, the novel embodiments described herein may be embodied in a variety of other forms; furthermore, various omissions, substitutions and changes in the form of the embodiments described herein may be made without departing from the spirit of the inventions. The accompanying claims and their equivalents are intended to cover such forms or modifications as would fall within the scope and spirit of the inventions.)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Asaka to apply a smoothing filter to an image to make the second image smoother than the first. Doing so would allow the user to select or filter out what image to be processed and differentiate the signal to noise ratio. 
wherein the image processing unit generates the output image by calculating filter coefficients using pixel values (Claim 13: seen as using weighting information specific for each pixel of each of the plurality of images) of corresponding pixels of the first ultrasonic image (Claim 13; form a first image by performing weighted averaging of the global components using weighting information specific for each pixel of each of the plurality of images) and the second ultrasonic image (Claim 13; form a second image by performing weighted averaging of the local components using weighting information specific for each pixel of each of the plurality of images), and processing one of the first ultrasonic image and the second ultrasonic image by the filter coefficients. (Claim 13; and form a compound image using the first image and the second image.) Note the image generation unit is seen to input into the image processing apparatus see Figure 1 below. These two units are merely processing circuitry. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka, as applied to claim 1 above, in view of US patent application publication 2013/0301380 Oraevsky et al (hereinafter Orarvsky)
Regarding claim 2, Asaka as modified discloses all the elements of claim 1, Asaka discloses, a first and second ultrasonic image generated by the image generation unit, taught above in claim 1. However, Asaka fails to discloses for the first ultrasonic image that a boundary of tissue structure of the subject is enhanced. Within the same field of ultrasonic imaging Oraevsky discloses, (Oraevsky, 0107; In the first image 1410, a backpropagation algorithm, such as the first algorithm immediately above, is used to normalize the image. The resulting image has strong, bright arc-shaped artifacts 1412 around the blood vessels 1414 that are close to array surface.). Asaka fails to discloses for the second ultrasonic image is such that a speckle noise is reduced. Oraevsky teaches (0107; In the second image 1420, aperture normalized backprojection algorithm, such as the second algorithm immediately above, is used to normalize the image. As can be seen, the aperture normalized backprojection algorithm corrects image brightness and reduces the arc-shaped artifacts.)
. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka, as applied to claim 1 above, in view of US patent application publication 2018/0271480 Kawabata et al (hereinafter Kawabata)
	Regarding claim 7, Asaka as modified discloses all the elements of claim 1, Asaka fails to disclose the following taught by Kawabata, wherein at least one pair of the plurality of transducers are disposed
at positions facing each other across the subject, (Kawabata, 0047; A signal line 95 is connected to each of a plurality of transducers 1 that configure the ring-shaped transducer array 92. 0048; The shape of the transducer array 92 is not limited to the ring shape, and any shape may be employed as long as it is possible to transmit the ultrasound to the target region 10 of the subject 100 and to receive penetrating waves and/or reflected waves thereof by using the shape. The transducer array may be divided into a plurality of arrays.)








Refer to Figure 4 below:

    PNG
    media_image2.png
    628
    743
    media_image2.png
    Greyscale
 

and may receive a transmitted wave of the ultrasonic wave transmitted to the
subject, (Kawabata, 0047; received signals received by the transducers 1 are delivered to the transmission/reception controller 5 via the signal lines 95 during the reception of the ultrasound.)<- you don’t need this bc asaka teaches this. 
It would have been obvious to person of ordinary skilled in the art to have modified Asaka as modified transducer array to be in a ring array formation taught by Kawabata. The motivation to do this would be to use known practices to improve the signal to noise ratio and reduce scattering.  
Asaka further , and the image generation unit further generates a transmitted wave image of the subject using the reception signal of the transmitted wave. (Column 3 lines 56-61; When ultrasonic waves are transmitted to an object P via the ultrasonic probe 101, the transmitted ultrasonic waves (to be referred to as the transmitted ultrasonic waves hereinafter) are reflected by a discontinuity surface of acoustic impedance of a living body tissue in the object.)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka, as applied to claim 1 above, in view of US patent application publication 20130245445 Kakee et al (hereinafter Kakee), in further view of US Patent application publication 2008/0242992 Criton. 
Regarding claim 8, Asaka as modified discloses all the elements of claim 1, further Asaka discloses, 
wherein the plurality of transducers are arranged in an array (Column 4 lines 21-22; array direction of a plurality of transducers), In, addition Asaka discloses beam forming techniques in the Background section in order to reduce speckle. 
wherein the image generation unit generates the first ultrasonic image (Kakee, 0017; image generation unit generates a first image) by delaying (Kakee, 0017; The correction unit performs correction processing including at least time delay correction for at least one of a plurality of reception signals for each scanning line based on the phase difference at each sampling point on each scanning line.) and adding the reception signals output (Kakee, 0017; The addition unit adds, for each scanning line, the plurality of reception signals including a reception signal subjected to the correction processing.) from the plurality of transducers in the reception aperture set in advance, (Kakee discloses obtaining signal before processing the image refer to figure 1 below)  


    PNG
    media_image3.png
    567
    554
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Asaka as modified process to form an image using beam forming techniques to reduce speckle to delaying and add reception signals from a plurality of transducers in the reception aperture taught by Kakee. This process is a known technique used called beamforming. The motivation to do this would be to use known techniques to reduce speckle.
Asaka and Kakee fails to disclose the following method to generate an image taught by Criton. Within the same field of the endeavor, Crition discloses a method which can be used to generate an image, 
wherein the image generation unit divides the reception aperture into a plurality of sub reception apertures,(Criton, Abstract, A method for reducing speckle in an ultrasound image includes generating a transmit scan beam from a single aperture defined on a face of a transducer element array, such that the transmit scan beam originates from the single aperture, generating a first set of ultrasound response scan beams, originating from a first receive aperture, defined as a first set of transducer elements symmetrically across the center of the transmit aperture, generating at least a second set of ultrasound response scan beams, originating from at least a second receive aperture contiguous with the first receive aperture. The at least second receive aperture is defined by at least a second set of transducer elements disposed symmetrically across the center of the transmit aperture. The response scan beams are received simultaneously by the first and the at least second receive apertures, and compounded.)
and delays and adds the reception signals output from the plurality of transducers (18) in the sub reception aperture (See figure 1-Beamformers 26 and its connection to transducers 18) and 3A-D) (Criton, 0030; A set of parallel beamformers 26 may be in communication with the plurality of ADCs 24 and may be designed to receive the multiple digital echo waveforms (corresponding with each set of transducer elements) from the ADCs 24 and combine them to form a single acoustic line. To accomplish this task, each parallel beamformer 26 may delay the separate echo waveforms by different amounts of time and then may add the delayed waveforms together, in order to create a composite digital RF acoustic line. The foregoing delay and sum beamforming process is well known in the art.)
for the each sub reception aperture, thereby generating a second ultrasonic image by obtaining ultrasonic images for each sub reception aperture and combining the obtained ultrasonic images for each sub reception aperture. (Criton, 0042; The new approach of the present inventions includes use of a single transducer array, transmitting ultrasound from a single aperture and receiving backscattered echoes from several sub-arrays defined by contiguous sets of elements, on either side of the transmit aperture. That is, the present invention includes insonifying a target image with ultrasonic energy, and receiving or capturing the target image from a number of different vantage points, distinguished by angle, simultaneously, and mathematically combining the different images to reduce the speckle. By mathematically combining (e.g., averaging) a plurality of images formed from information gathered from a number of vantage points, the speckle patterns lack correlation, while the target echoes remain correlated and virtually unchanged.) (Crition, Claim 1; using a beamforming technique; a signal processor in communication with the receiver configured to mathematically combine image information derived from the plurality of response scan beams into a display signal; and a monitor in communication with the signal processor configured to convert the display signal into an image.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Asaka as modified process to form a second image which is a compound of ultrasonic images for each sub aperture using known techniques taught by Criton. The motivation to do this would be to use known techniques to reduce speckle. 
					Allowable Subject Matter
	Claims 4, 5, and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 35.U.S.C. 112(b), and 35. U.S.C. 103, set forth in this Office action. Although claims 4, 5, and 6 are considered allowable if rewritten or amended to overcome the rejection(s) set fourth in this Office action, further search and consideration will be conducted throughout prosecution. 
					Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nicholas A Robinson/	Examiner, Art Unit 3793  
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785